Citation Nr: 0526435	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  03-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a left hip 
disability.

In April 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDING OF FACT

Competent evidence of a nexus between the post service 
diagnosis of osteoarthritis of the left hip and service, to 
include manifestations of such to a compensable degree within 
one year of discharge from service, is not of record.  


CONCLUSION OF LAW

Osteoarthritis of the left hip was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran and by 
the discussions in the July 2002 rating decision, the October 
2002 statement of the case, and the March 2005 supplemental 
statement of the case.  In the April 2004 letter, the RO 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence would need to show that 
he had a disease or injury in service, a current disability, 
and a relationship between the current disability and 
service, which was usually established by medical records or 
a medical opinion.  In the rating decision, the statement of 
the case, and the supplemental statement of the case, the RO 
explained which of those three pieces of evidence were 
missing.  Each pointed out that there was no competent 
evidence of a relationship between the veteran's current left 
hip disability and service and that there were no hip 
problems shown in service.  Thus, the veteran was informed 
that evidence needed to substantiate the claim would be 
competent evidence of a nexus between the current disability 
and service.  

In addition, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  For example, he has stated that he believes that 
he sustained wear and tear on his left hip while in service, 
which has bothered him since that time, and is the cause of 
his current left hip pain.  This establishes that the veteran 
is aware of the evidence necessary to substantiate a claim 
for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the July 2004 
letter, VA informed him that it had a duty to obtain any 
relevant records held by any federal agency, which included 
military records, VA medical records, and records from the 
Social Security Administration.  It also informed him that on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  It also told him 
that he could obtain private records himself and submit them 
to VA.  Finally, VA informed the veteran that if he had any 
evidence in his possession that related to his claim, he 
should send it to VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Following the issuance of the letter 
(and the hearing before the undersigned), the veteran 
submitted additional VA and private medical records.  
Following receipt of these records, VA issued a supplemental 
statement of the case, which gave the veteran 60 days to 
submit any other evidence.  No evidence was submitted.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1999 to 2002.  It also obtained private 
medical records.  The veteran has submitted both private 
medical records and additional VA treatment records, which 
are as recent as March 2004.  The veteran submitted a copy of 
the decision from the Social Security Administration that 
showed he had been granted disability benefits.  In the 
decision, the Administrative Law Judge discussed the evidence 
in the record.  The Board notes that the evidence described 
in the Social Security decision is associated with the claims 
file.  Thus, the Board does not find a remand to obtain the 
medical records used to grant the veteran disability benefits 
is necessary.

The veteran has not been provided a VA examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to provide an examination, as 
such was not necessary to make a decision on this claim.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the Board finds that the record does not 
contain evidence which would indicate that the disability or 
symptoms may be associated with the veteran's active duty.  
The veteran admits that he did not sustain a specific injury 
in service; rather, he argues that the wear and tear of his 
physical activities caused his left hip pain.  The first 
documentation of left hip pain is in 1996, which is 
approximately 25 years following the veteran's discharge from 
service, which would not indicate that the disability or 
symptoms may be associated with the veteran's active duty.  
As a result, the Board finds that an examination or an 
opinion was not necessary in this case.  Id.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that the osteoarthritis of his left hip 
is the result of service.  At the November 2003 hearing 
before the undersigned, he testified he began having problems 
with his left leg in the 1960's in that when he would try to 
do physical training, he felt his left leg was more tired 
than his right leg.  He noted that as time went on, it the 
pain got worse.  The veteran stated he felt that the current 
disability was related to the wear and tear that his left hip 
sustained in service.  The veteran's wife testified that she 
and the veteran started dating in February 1972, soon after 
the veteran was discharged from service and that she noticed 
the veteran had problems with his left leg soon thereafter.  
She stated she saw how this problem worsened over the years.  
The veteran's wife stated that the pain got so bad in 
approximately 1988 that the veteran finally went to see a 
doctor about it.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for osteoarthritis of the left 
hip.  While the veteran is competent to allege that he felt 
pain in his left leg in service, he is not competent to 
allege he had a left hip disability, to include 
osteoarthritis, at that time.  The veteran has not stated 
that he sustained a particular injury in service.  The 
service medical records show no complaints of leg or hip 
pain.  July 1971 and August 1971 reports of medical 
examination show that clinical evaluations of the lower 
extremities and the spine and other musculoskeletal system 
were normal.  The veteran wrote on both of those reports that 
he was in "good" and "excellent" health.  

Following service, the veteran has stated that he did not see 
a doctor for his left hip pain for many years, and thus there 
is a lack of evidence following the veteran's discharge from 
service.  Of record are private medical records dated from 
1987 to 2003.  These records show that the left hip was 
reported by the veteran in September 1996.  The records dated 
between 1987 and 1995 show no complaints of left hip pain.  
The September 1996 medical record is silent as to the date of 
onset of left hip pain.  However, in an April 1998 private 
medical record, the examiner stated that the veteran had to 
give up driving a truck because of his left hip and low back 
pain, which he stated had existed for "about ten years and 
it has gradually gotten worse."  Such statement would 
indicate that the onset of the veteran's pain was in 
approximately 1988, which is 17 years following his discharge 
from service, and is evidence against the veteran's claim 
that the current hip pain is related to service.  

The veteran has a diagnosis of osteoarthritis of the left 
hip; however, there is no competent evidence of record of a 
positive relationship between the diagnosis of osteoarthritis 
and service.  The first documentation of osteoarthritis was 
in February 2000, when a VA x-ray showed such finding.  There 
is no evidence that osteoarthritis was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  

While the veteran has attributed the current osteoarthritis 
of the left hip to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  At the November 2003 hearing before the 
undersigned, the veteran's wife stated she was a retired 
emergency room nurse, which would indicate that she has had 
medical training.  However, her testimony related to seeing 
the veteran in pain since 1972 and how the pain had gradually 
worsened over time.  She did not attempt to provide an 
opinion between the diagnosis of osteoarthritis of the left 
hip and service.  

The Board finds that the veteran's claim for service 
connection for osteoarthritis of the left hip cannot be 
granted because there is no evidence of a disease or injury 
regarding the left hip in service, evidence of manifestations 
of osteoarthritis to a compensable degree within one year 
following his discharge from service, and no competent 
evidence of a nexus between the current diagnosis of 
osteoarthritis of the left hip and service.  Accordingly, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for osteoarthritis of the left hip, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a left hip disability is denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


